712 So.2d 438 (1998)
Eric TANNEHILL, Appellant,
v.
The STATE of Florida, Appellee.
No. 97-3666.
District Court of Appeal of Florida, Third District.
June 10, 1998.
Eric Tannehill, in proper person.
Robert A. Butterworth, Attorney General, for appellee.
Before COPE, GERSTEN and FLETCHER, JJ.
PER CURIAM.
Upon the State's proper confession of error and our own review of the record, we reverse the defendant's sentences in Case Nos. 91-621 and 91-629 and remand for resentencing consistent with the trial court's oral pronouncement that all of the defendant's sentences would be served concurrent with each other and concurrent with any other sentence the defendant is presently serving, specifically Case Nos. 92-913 and 92-30210.
Reversed and remanded.